

117 S1421 IS: Food and Nutrition Education in Schools Act of 2021
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1421IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Booker (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to establish the Food and Nutrition Education in Schools Pilot Program, and for other purposes.1.Short titleThis Act may be cited as the Food and Nutrition Education in Schools Act of 2021.2.Food and Nutrition Education in Schools Pilot ProgramSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by adding at the end the following:(l)Food and Nutrition Education in Schools Pilot Program(1)PurposeThe purpose of this subsection is to provide local educational agencies with personnel dedicated to implementing integrated, hands-on food and nutrition education in schools with the goal of increasing acceptance and consumption of healthy, high-quality meals and snacks by students.(2)EstablishmentNot later than 180 days after the date of enactment of this subsection, the Secretary shall establish a pilot program, to be known as the Food and Nutrition Education in Schools Pilot Program (referred to in this subsection as the pilot program), under which the Secretary shall award grants to local educational agencies for—(A)projects that hire qualified, full-time food and nutrition educators to carry out programs in schools that have the goal of improving student health and nutrition; and(B)projects that fund school gardens or other evidence-based interventions relating to student health and nutrition, aligned with the latest school nutrition standards, to create hands-on learning opportunities for students.(3)Joint partnershipsThe Secretary shall encourage, to the maximum extent practicable, joint partnership projects under the pilot program among—(A)local educational agencies;(B)nonprofit organizations, including out-of-school-time youth development providers;(C)postsecondary institutions that offer programs on nutrition, food preparation, or agricultural science;(D)food-service businesses (such as local farms, restaurants, and food distributors);(E)beginning farmers and ranchers (as defined in section 2501(a) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)));(F)veteran farmers and ranchers (as defined in that section); (G)socially disadvantaged farmers or ranchers (as defined in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e))); and (H)State and local government agencies. (4)CoordinationIn establishing the pilot program, the Secretary shall consult and ensure coordination with the heads of other appropriate Federal agencies and programs that deliver nutrition education.(5)Project proposals(A)In generalThe Secretary shall annually solicit from local educational agencies the submission of project proposals for grants under the pilot program.(B)Required elements for project proposalA project proposal submitted under subparagraph (A) shall include—(i)a statement of the purposes of the project;(ii)a description of—(I)the entity or individual with overall responsibility for the project;(II)the qualifications of that entity or individual;(III)community stakeholder engagement for the project;(IV)the logistics of the project; and(V)the methods to be used to evaluate student learning, such as through a project, presentation, or other form of assessment;(iii)a proposed budget for the funds and time required to carry out the project;(iv)information regarding the source and amount of any matching funding available for the project;(v)an implementation plan, including efforts by the school food authority associated with the local educational agency to integrate activities carried out under the project with other efforts by schools to promote student health and nutrition;(vi)information that demonstrates the clear potential of the project to contribute to implementing integrated, hands-on food and nutrition education in schools, aligned with the latest school nutrition standards, with the goal of increasing acceptance and consumption of healthy, high-quality meals and snacks; (vii)a description of a mechanism that will be used to broadly share project results and implementation strategies; and (viii)any other information that the Secretary considers necessary.(C)Criteria for approvalThe Secretary may award a grant for a project proposal submitted under subparagraph (A) if the project—(i)incorporates evidence-based practices proven to increase healthy food consumption by students;(ii)includes hands-on, experiential learning;(iii)implements school gardens, taste tests, student engagement, or other farm-to-school practices;(iv)demonstrates the commitment of the local educational agency—(I)to improving the nutritional value of school meals;(II)to carrying out innovative programs that improve the health and wellness of schoolchildren, such as farm-to-school programs; and(III)to accounting for the culture, input, and needs of the community; (v)provides for project oversight by a qualified nutrition professional; and(vi)meets any other requirement established by the Secretary.(D)PriorityTo the maximum extent practicable, in awarding grants under the pilot program, the Secretary shall give priority to projects that—(i)serve schools or districts—(I)in which not less than 40 percent of students qualify for free or reduced-price meals under this Act or the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); or(II)that include neighborhoods with high rates of childhood obesity or other diet-related diseases;(ii)provide programming in summer months; and(iii)are joint partnership projects as described in paragraph (3).(6)Administration(A)DiversityIn awarding grants under the pilot program, the Secretary shall ensure that projects are located in diverse demographic, geographic, rural, urban, and suburban settings.(B)Indian tribesThe Secretary shall ensure that not fewer than 1 project receiving a grant under the pilot program—(i)is located on an Indian reservation; or(ii)serves a school in which the majority of the students are members of an Indian tribe.(7)Reports(A)Reports to Secretary(i)In generalA local educational agency that receives a grant under the pilot program shall periodically submit to the Secretary a report that includes any information that the Secretary determines is necessary to evaluate the progress and success of the project, including evidence of student learning under the project, to ensure positive results, assess problems, and foster improvements.(ii)Availability to the publicReports under clause (i), and any other documents of the local educational agency relating to a project carried out using a grant awarded under the pilot program, shall be made available electronically to the public in a timely manner.(B)Reports to CongressNot later than 5 years after the date of enactment of this subsection, and annually thereafter, the Secretary shall submit to Congress a report that includes—(i)a description of the results and effectiveness of each project carried out under the pilot program;(ii)an examination of the impact of each project on—(I)student diet and dietary practices;(II)student performance and behavior;(III)food consumption;(IV)changes in cafeterias and the school food environment;(V)school meal participation by students; and(VI)other indicators as determined by the Secretary;(iii)demographic data on the schools and communities served by the pilot program;(iv)a summary of the activities conducted by each local educational agency after receiving a grant under the pilot program and the number of children served by that local educational agency; and(v)recommendations on how the pilot program may be improved and whether funding for the pilot program should be continued.(8)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $10,000,000 for each of fiscal years 2021 through 2025..